DETAILED ACTION
This communication is in response to the claims filed on 11/17/2019. 
Application No: 16/655,336.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Feng Ma on February 24, 2022.
The claims have been amended as follows:
The listing of claims will replace all prior versions of the claims in the application.

LISTING OF CLAIMS

 1. (Currently Amended) A method for generating a road map, comprising:
inputting a remote sensing image into a first neural network to extract first road feature information of multiple channels via the first neural network, wherein the first neural network comprises a second sub-neural network, wherein the second sub-neural network is a neural network trained by using allowable road width information as supervision information;
inputting the first road feature information of multiple channels into a third neural network to extract third road feature information of multiple channels via the third neural network, wherein 
fusing the first road feature information and the third road feature information; 
generating a road map according to a fusion result;
determining a centerline of a road in the road map; and
vectorizing the road map to obtain a road vector map.

2. (Original) The method according to claim 1, wherein the fusing the first road feature information and the third road feature information comprises:
performing addition or weighted addition on the first road feature information and the third road feature information; or
concatenating the first road feature information and the third road feature information.

3. (Currently Amended) The method according to claim 1, wherein 
the inputting a remote sensing image into a first neural network to extract first road feature information of multiple channels via the first neural network comprises:
inputting the remote sensing image into the second sub-neural network to extract a second road feature map of multiple channels via the second sub-neural network, wherein the first road feature information comprises the second road feature map.

4. (Original) The method according to claim 3, wherein the first neural network further comprises: a first sub-neural network;
the inputting the remote sensing image into the second sub-neural network to extract a second road feature map of multiple channels via the second sub-neural network comprises:
inputting the remote sensing image into the first sub-neural network to extract a first road feature map of multiple channels via the first sub-neural network; and
inputting the first road feature map of multiple channels into the second sub-neural network to extract the second road feature map of multiple channels via the second sub-neural network.


after the extracting a second road feature map of multiple channels via the second sub-neural network, the method further comprises:
inputting the second road feature map of multiple channels into the third sub-neural network to extract a third road feature map of multiple channels via the third sub-neural network, wherein the first road feature information comprises the third road feature map.

6. (Original) The method according to claim 3, wherein the allowable road width information comprises: an allowable road width range, and the width of at least one road in the road map falls into the allowable road width range; or
the allowable road width information comprises: a predetermined road width, and the width of at least one road in the road map is the predetermined road width.

7. (Original) The method according to claim 1, wherein the generating a road map according to a fusion result comprises:
inputting the fusion result into a fourth neural network to extract fourth road feature information of multiple channels via the fourth neural network; and
determining the road map based on the fourth road feature information of multiple channels.

8. (Original) The method according to claim 7, wherein the fourth neural network is a neural network trained by using allowable road width information as supervision information.

9. (Canceled) 

10. (Canceled) 

11. (Original) The method according to claim 1, further comprising:
obtaining a road direction reference map of a remote sensing image sample;

determining a road direction regression map according to the fourth road feature map of multiple channels; and
returning the first loss between the road direction regression map and the road direction reference map to the to-be-trained third neural network to adjust network parameters of the to-be-trained third neural network.

12. (Original) The method according to claim 3, further comprising:
obtaining an equal-width road reference map of a remote sensing image sample;
inputting the remote sensing image sample or a road feature map of multiple channels of the remote sensing image sample into a to-be-trained second sub-neural network to extract a fifth road feature map of multiple channels via the to-be-trained second sub-neural network;
determining a first road probability map according to the fifth road feature map of multiple channels; and
returning the second loss between the first road probability map and the equal-width road reference map to the to-be-trained second sub-neural network, to adjust network parameters of the to-be-trained second sub-neural network.

13. (Original) The method according to claim 7, further comprising:
obtaining an equal-width road reference map of a remote sensing image sample;
inputting the remote sensing image sample or a road feature map of multiple channels of the remote sensing image sample into a to-be-trained fourth neural network, to extract a sixth road feature map of multiple channels via the to-be-trained fourth neural network;
determining a second road probability map according to the sixth road feature map of multiple channels; and
returning the third loss between the second road probability map and the equal-width road reference map to the to-be-trained fourth neural network to adjust network parameters of the to-be-trained fourth neural network.


obtaining an equal-width road reference map and a road direction reference map of a remote sensing image sample; inputting the remote sensing image sample or a road feature map of multiple channels of the remote sensing image sample into a to-be-trained second sub-neural network to extract a fifth road feature map of multiple channels via the to-be-trained second sub-neural network; and determining a first road probability map according to the fifth road feature map of multiple channels;
inputting the remote sensing image sample or the road feature map of multiple channels of the remote sensing image sample into a to-be-trained third neural network, to extract a fourth road feature map of multiple channels via the to-be-trained third neural network; and determining a road direction regression map according to the fourth road feature map of multiple channels;
inputting the remote sensing image sample or the road feature map of multiple channels of the remote sensing image sample into a to-be-trained fourth neural network to extract a sixth road feature map of multiple channels via the to-be-trained fourth neural network; and determining a second road probability map according to the sixth road feature map of multiple channels; and
separately returning the first loss between the road direction regression map and the road direction reference map, the second loss between the road probability map and the equal-width road reference map, and the third loss between the second road probability map and the equal-width road reference map to a neural network system comprising the third neural network, the second sub-neural network, and the fourth neural network, to jointly adjust network parameters of the neural network system.

15. (Currently Amended) An apparatus for generating a road map, comprising:
a processor; and
a memory for storing instructions executable by the processor;
wherein the processor is configured to:
input a remote sensing image into a first neural network to extract first road feature information of multiple channels via the first neural network, wherein the first neural network comprises a second sub-neural network, wherein the second sub-neural network is a neural network trained by using allowable road width information as supervision information;

fuse the first road feature information and the third road feature information; 
generate a road map according to a fusion result;
determine a centerline of a road in the road map; and
vectorize the road map to obtain a road vector map.

16. (Currently Amended) The apparatus according to claim 15, wherein
the processor is further configured to:
input the remote sensing image into the second sub-neural network, to extract a second road feature map of multiple channels via the second sub-neural network, wherein the first road feature information comprises the second road feature map.

17. (Original) The apparatus according to claim 16, wherein the first neural network further comprises: a first sub-neural network;
the processor is further configured to:
input the remote sensing image into the first sub-neural network to extract a first road feature map of multiple channels via the first sub-neural network; and
input the first road feature map of multiple channels into the second sub-neural network to extract the second road feature map of multiple channels via the second sub-neural network.

18. (Original) The apparatus according to claim 16, wherein the first neural network further comprises: a third sub-neural network;
the processor is further configured to:
input the second road feature map of multiple channels into the third sub-neural network to extract a third road feature map of multiple channels via the third sub-neural network, wherein the first road feature information comprises the third road feature map.

19. (Original) The apparatus according to claim 16, wherein:
the allowable road width information comprises: an allowable road width range, and the width of at least one road in the road map falls into the allowable road width range; or
the allowable road width information comprises: a predetermined road width, and the width of at least one road in the road map is the predetermined road width.

20. (Currently Amended) A non-transitory computer storage medium, having stored thereon computer-readable instructions that, when being executed by a processor, cause the processor to execute the following:
inputting a remote sensing image into a first neural network to extract first road feature information of multiple channels via the first neural network, wherein the first neural network comprises a second sub-neural network, wherein the second sub-neural network is a neural network trained by using allowable road width information as supervision information;
inputting the first road feature information of multiple channels into a third neural network to extract third road feature information of multiple channels via the third neural network, wherein the third neural network is a neural network trained by using road direction information as supervision information;
fusing the first road feature information and the third road feature information; 
generating a road map according to a fusion result;
determining a centerline of a road in the road map; and
vectorizing the road map to obtain a road vector map.
 
***
 
Reasons for allowance
Claims 1-8 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 


The representative claim 1 distinguish features are underlined and summarized below: 
A method for generating a road map, comprising:
inputting a remote sensing image into a first neural network to extract first road feature information of multiple channels via the first neural network, wherein the first neural network comprises a second sub-neural network, wherein the second sub-neural network is a neural network trained by using allowable road width information as supervision information;
inputting the first road feature information of multiple channels into a third neural network to extract third road feature information of multiple channels via the third neural network, wherein the third neural network is a neural network trained by using road direction information as supervision information;
fusing the first road feature information and the third road feature information; 
generating a road map according to a fusion result;
determining a centerline of a road in the road map; and
vectorizing the road map to obtain a road vector map.


The representative claim 15 distinguish features are underlined and summarized below:
 An apparatus for generating a road map, comprising:
a processor; and
a memory for storing instructions executable by the processor;
wherein the processor is configured to:
input a remote sensing image into a first neural network to extract first road feature information of multiple channels via the first neural network, wherein the first neural network 
input the first road feature information of multiple channels into a third neural network to extract third road feature information of multiple channels via the third neural network, wherein the third neural network is a neural network trained by using road direction information as supervision information;
fuse the first road feature information and the third road feature information; 
generate a road map according to a fusion result;
determine a centerline of a road in the road map; and
vectorize the road map to obtain a road vector map.


The representative claim 20 distinguish features are underlined and summarized below:
 A non-transitory computer storage medium, having stored thereon computer-readable instructions that, when being executed by a processor, cause the processor to execute the following:
inputting a remote sensing image into a first neural network to extract first road feature information of multiple channels via the first neural network, wherein the first neural network comprises a second sub-neural network, wherein the second sub-neural network is a neural network trained by using allowable road width information as supervision information;
inputting the first road feature information of multiple channels into a third neural network to extract third road feature information of multiple channels via the third neural network, wherein the third neural network is a neural network trained by using road direction information as supervision information;
fusing the first road feature information and the third road feature information; 
generating a road map according to a fusion result;
determining a centerline of a road in the road map; and
vectorizing the road map to obtain a road vector map.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 15 and 20 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References  
The closest combined references of Han, Kraft and Chen teaches following:
 	Han (US 9037519 B2) teaches a system and method that facilitates urban traffic state detection based on support vector machine (SVM) and multilayer perceptron (MLP) classifiers is provided. Moreover, the SVM and MLP classifiers are fused into a cascaded two-tier classifier that improves the accuracy of the traffic state classification. To further improve the accuracy, the cascaded two-tier classifier (e.g., MLP-SVM), a single SVM classifier and a single MLP classifier are fused to determine a final decision for a traffic state. In addition, fusion strategies are employed during training and implementation phases to compensate for data acquisition and classification errors caused by noise and/or outliers.

Kraft (US 20170140245 A1) teaches a method and system for processing images from an aerial imaging device. A moving vehicle analysis system receives images from an aerial imaging device. The system may perform edge analysis in the images to identify a pairs of edges corresponding to a road. The system may identify pixel blobs in the images including adjacent pixels matching each other based on a pixel attribute. The system uses a machine learning model for generating an output identifying moving vehicles in the images. The system determines a count of the moving vehicles captured by the images, where each moving vehicle is associated with corresponding pixel blobs.

Chen (US 20070014488 A1) teaches automatic conflation systems and techniques which provide vector-imagery conflation and map-imagery conflation. Vector-imagery conflation is an efficient approach that exploits knowledge from multiple data sources to identify a set of accurate control points. Vector-imagery conflation provides automatic and accurate alignment of various vector datasets and imagery, and is appropriate for GIS applications, for example, requiring alignment of vector data and imagery over large geographical regions. Map-imagery conflation utilizes common vector datasets as "glue" to automatically integrate street maps with imagery. This approach provides automatic, accurate, and intelligent images that combine the visual appeal and accuracy of imagery with the detailed attribution information often contained in such diverse maps. Both conflation approaches are applicable for GIS applications requiring, for example, alignment of vector data, raster maps, and imagery. If desired, the conflated data generated by such systems may be retrieved on-demand. 

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular,
	inputting the first road feature information of multiple channels into a third neural network to extract third road feature information of multiple channels via the third neural network, wherein the third neural network is a neural network trained by using road direction information as supervision information;
fusing the first road feature information and the third road feature information; 
generating a road map according to a fusion result;
determining a centerline of a road in the road map; and
vectorizing the road map to obtain a road vector map.

Han teaches a system and method that facilitates urban traffic state detection based on support vector machine; but failed to teach one or more limitations including, 
inputting the first road feature information of multiple channels into a third neural network to extract third road feature information of multiple channels via the third neural network, wherein the third neural network is a neural network trained by using road direction information as supervision information;
fusing the first road feature information and the third road feature information; 
generating a road map according to a fusion result;
determining a centerline of a road in the road map; and
vectorizing the road map to obtain a road vector map.

Kraft and Chen alone or in combination failed to cure the deficiency of Han.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for generating a road map. Maps enable people to determine their location information or destination location information at any time, which is conducive to travel planning and improves the convenience of people's lives. Further, In order to improve the accuracy of the electronic map, it is necessary to obtain an actual map image, and then find road information from the map image. Computer vision and image processing technologies, such as support vector machines, random forests and the like, have important applications in road image recognition. Embodiments of the present disclosure provide technical solutions for generating a road map.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300


/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645